DETAILED ACTION
This is a final Office action in response to the remarks filed 04/27/2021.

Status of Claims
Claims 1-20 are pending;
Claims 1, 5, and 8 are currently amended; claims 2-4, 6, 7, 9, and 10 are original; claims 11-20 have been withdrawn;
Claims 1-10 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the claim objection directed to claim 10 have been fully considered.  In particular, the applicant argues that "claims 2 and 6 seek to further define a number of the one or more brush assemblies… [w]hereas, claim 10 seeks to further define components of each of the one or more brush assemblies" (remarks, page 8, lines 1-3).  It is not clear as to why the limitations "the one or more brush assemblies each comprise" in claim 10 are justified while the limitations "the one or more brush assemblies each further comprises" are originally and currently recited in claim 11.  Nonetheless, the claim objection directed to claim 10 is hereby withdrawn in view of the applicant's explanation and the withdrawal of claim 11.

The applicant's arguments with respect to the prior art rejections directed to claim 1 have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation "a second lateral side" in claim 4 (line 2) is indefinite.  Note that the limitation "a second lateral side" is also currently recited in claim 1 (line 8).  As such, it is not clear as to whether the "second lateral side" in claim 4 (line 2) is the same as or different from the "second lateral side" in claim 1 (line 8).  Appropriate correction is required.
Regarding claim 8, there is insufficient antecedent basis for the limitation "the power signal" (claim 8, lines 1 and 2) in the claim.  The proper antecedent "a power signal" is not seen in the claims from which claim 8 depends.  In particular, claim 7 merely recites "power and data signals" (line 3), which is construed to be --(power) and (data signals)--.  Appropriate correction is required.
Claim 9 is rejected as being dependent from claim 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bonnes et al. (US 7,152,897 B2), hereinafter Bonnes, in view of Hatta (US 7,090,059 B2), or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Bonnes in view of Hatta and Mitchell et al.        (US 7,389,960 B2), hereinafter Mitchell.
Regarding claim 1, Bonnes discloses a track assembly (10, fig 1) for a vehicle (col 4, line 59), comprising: a carriage assembly (60, 80, fig 1), the carriage assembly comprising: a carriage structure (60, fig 1); and one or more electrical contact assemblies (122, fig 2, col 9, lines 25-27) coupled to the carriage structure; and a rail assembly (20, fig 1, note that the rail 20 in Figure 1 has a substantially omega shape and the rail 20 in Figure 2 shows a different shape, e.g., the substantially omega shape in Figure 1 being closed at the bottom in Figure 2, also see col 9, lines 49-51 and 60-62, col 10, lines 11-14, which disclose the rail 20 can any suitable shape) that slidably receives the carriage assembly (col 6, lines 60-62), the rail assembly comprising: a top side (20a, fig 1, see annotation, the upper side of the substantially omega shaped rail 20); a first lateral side (20b, fig 1, see annotation, the left lateral side of the substantially omega shaped rail 20); a second lateral side (20c, fig 1, see annotation, the right lateral side of the substantially omega shaped rail 20); a first external channel (44, fig 2, the left 

    PNG
    media_image1.png
    879
    659
    media_image1.png
    Greyscale



[AltContent: textbox (20a – Top Side)]
[AltContent: connector]



[AltContent: connector][AltContent: textbox (20b – First Lateral Side)]
[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (20c – Second Lateral Side)]
[AltContent: textbox (20d – Interior Aperture)]





    PNG
    media_image2.png
    926
    679
    media_image2.png
    Greyscale
















Bonnes does not disclose the track assembly, wherein the one or more electrical contact assemblies is one or more brush assemblies.
Hatta teaches a track assembly (1, fig 4) comprising: a carriage assembly (3, 10, fig 4) including: a carriage structure (10, fig 4) and one or more brush assemblies (8, 9, 14, 15a, 15b, fig 4; the first brush assembly 8, 14, 15a, the second brush assembly 9, 14, 15b) coupled to the carriage structure.


    PNG
    media_image3.png
    527
    639
    media_image3.png
    Greyscale


[AltContent: connector][AltContent: textbox (15d – Brush Slot)][AltContent: textbox (15c – Brush Slot)][AltContent: connector]









Bonnes and Hatta are analogous art because they are at least from the same field of endeavor, i.e., track assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the one or more electrical contact assemblies (Bonnes: 122, fig 2) as one or more brush assemblies (Hatta: 8, 9, 14, 15a, 15b, fig 4; the first brush assembly 8, 14, 15a, the second brush assembly 9, 14, 15b) coupled to the carriage structure (Bonnes: 60, fig 1) as taught by Hatta.  The motivation would have been to allow the articles to be electrically connected via the one or more brush assemblies even when moved.  Therefore, it would have been obvious to combine Bonnes and Hatta to obtain the invention as specified in claim 1.


    PNG
    media_image4.png
    517
    723
    media_image4.png
    Greyscale



[AltContent: textbox (26b – First Lateral Side)][AltContent: connector]
[AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (26c – Second Lateral Side)][AltContent: connector]
[AltContent: textbox (26d – Interior Aperture)]

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to combine Bonnes, Hatta, and Mitchell to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the one or more brush assemblies comprises a first brush assembly (Bonnes: 122, fig 2, the left electrical contact assembly 122, as modified by, Hatta: 8, 14, 15a, fig 4) and a second brush assembly (Bonnes: 122, fig 2, the right electrical contact assembly 122, as modified by, Hatta: 9, 14, 15b, fig 4).
Regarding claim 3, wherein the first brush assembly is positioned on the first lateral side of the rail assembly when the carriage assembly is coupled to the rail assembly (Bonnes: see Figure 3; Hatta: see Figure 4).
Regarding claim 4, wherein the second brush assembly is positioned on a second lateral side of the rail assembly when the carriage assembly is coupled to the rail assembly (Bonnes: see Figure 3; Hatta: see Figure 4).

Regarding claim 10, wherein the one or more brush assemblies each comprise: a brush slot (Hatta: 15c, 15d, fig 4, see annotation above, the brush slots 15c, 15d receiving the brushes 8, 9, respectively); and a brush (Hatta: 8, 9, fig 4) that is received within the brush slot, wherein a portion of the brush extends out of the brush slot (Hatta: see Figure 4).

Claims 5-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bonnes et al. (US 7,152,897 B2), hereinafter Bonnes, in view of Hatta (US 7,090,059 B2) and Mitchell et al. (US 7,389,960 B2), hereinafter Mitchell.
Regarding claim 5, Bonnes, as modified by Hatta with respect to claim 1 (or alternatively, Bonnes, as modified by Hatta and Mitchell with respect to claim 1), teaches the track assembly, wherein the rail assembly further comprises: a second external channel (Bonnes: 44, fig 2, the right external channel 44) defined by the second lateral side, wherein the second external channel receives another carriage power conductor (Bonnes: 114, fig 3, col 9, lines 5-10).
Bonnes, as modified by Hatta with respect to claim 1 (or alternatively, Bonnes, as modified by Hatta and Mitchell with respect to claim 1), does not teach the track assembly, wherein the second external channel receives the other of the carriage power conductor and the carriage data conductor.
Mitchell teaches that it is conventional to supply electrical power and data to an aircraft passenger seat for in-flight entertainment and electrical power outlets (col 1, lines 32-40).

Regarding claim 6, wherein the one or more brush assemblies comprises a first brush assembly (Bonnes: 122, fig 2, the left electrical contact assembly 122, as modified by, Hatta: 8, 14, 15a, fig 4) and a second brush assembly (Bonnes: 122, fig 2, the right electrical contact assembly 122, as modified by, Hatta: 9, 14, 15b, fig 4), the first brush assembly being positioned on the first lateral side of the rail assembly when the carriage assembly is coupled to the rail assembly (Bonnes: see Figure 3; Hatta: see Figure 4), and the second brush assembly being positioned on the second lateral side of the rail assembly when the carriage assembly is coupled to the rail assembly (Bonnes: see Figure 3; Hatta: see Figure 4).
Regarding claim 7, wherein the first and second brush assemblies interact with the carriage power conductor and the carriage data conductor to transmit power and data signals between the carriage assembly and the rail assembly (Bonnes: see Figure 3, see col 9, lines 25-34; Mitchell: col 1, lines 32-40).
Regarding claim 8, wherein the power signal provided to the carriage assembly is transmitted to power-consuming elements on a rail-mounted component (Bonnes: col 5, lines 5-12 and 27-32).
Regarding claim 9, wherein the rail-mounted component is at least one of a seating assembly and a storage unit (Bonnes: col 5, lines 5-12 and 27-32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631